                                                                          .                 I
              IN THE UNITED STATES DISTRICT COURT FOR                              ■ OfV.
                   THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION
                                                                               ^        55
ALLEN JOHNSON, as brother and
surviving     heir     of     JEARLENE
JOHNSON, deceased, on behalf
of    all        wrongful        death
beneficiaries          of     JEARLENE
JOHNSON; and ALLEN JOHNSON, as
Executor    of    the       Estate    of
JEARLENE JOHNSON,

            Plaintiff,

V.                                                   CASE NO. CV418-292


ADT, LLC, d/b/a/ APT SECURITY
SERVICES; THE ADT
CORPORATION; SAFE STREETS
USA, LLC; and JOHN DOES 1-10,

      Defendants.




                                     ORDER


     Before      the    Court    is    Plaintiff s    Notice     of   Voluntary

Dismissal    Without        Prejudice.     (Doc.   26.)   This   motion       seeks

dismissal of Defendants John Does 1-10. (Id.) Pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(i), a plaintiff may dismiss

an action by filing "a notice of dismissal before the opposing

party serves either an answer or a motion for summary judgment."

As requested by Plaintiff, Defendants John Does 1-10 are DIMISSED

WITHOUT PREJUDICE. Because this Court previously dismissed all
